Citation Nr: 0729261	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an effective date earlier than February 25, 
2004 for the grant of service connection for bilateral 
hearing loss.  

2.	Entitlement to an effective date earlier than February 25, 
2004 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied an earlier effective date prior to February 25, 2004 
for the grant of service connection for bilateral hearing 
loss and tinnitus.  The RO issued a notice of the decision in 
May 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in December 2004 and again in February 
2006.  Also in February 2006 the RO provided a Statement of 
the Case (SOC), and thereafter, in March 2006, the veteran 
timely filed a substantive appeal.

The veteran requested a videoconference hearing on this 
matter, which was held in May 2007 where the veteran 
presented as a witness before the undersigned veteran's law 
judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	The veteran submitted formal service connection claims 
for bilateral hearing loss and tinnitus, which the RO 
received on November 6, 2001.  The RO subsequently 
denied these claims in November 2002, and provided a 
notice of this decision with notification of appellate 
rights, in December 2002.

2.	The evidence falls in relative equipoise as to whether 
the veteran submitted a timely NOD with the November 
2002 denial of service connection for bilateral hearing 
loss and tinnitus.


CONCLUSIONS OF LAW

1.	The criteria for the assignment of an effective date of 
November 6, 2001, for the grant of service connection for 
bilateral hearing loss, have been met.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).

2.	The criteria for the assignment of an effective date of 
November 6, 2001, for the grant of service connection for 
tinnitus, have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that earlier effective dates of 
November 6, 2001, for the grant of service connection for 
bilateral hearing loss and tinnitus are warranted.  As it is 
not contended that a date earlier than November 6, 2001 is 
warranted for either claim, a further discussion of the VCAA 
duties is unnecessary at this time.     



II. Law & Regulations

a. Finality of Decisions
Under 38 C.F.R. § 20.302(a), a claimant must file a notice of 
disagreement with an RO decision "within one year from the 
date that that agency mails notice of the determination to 
[the veteran]."  38 C.F.R. § 20.302(a).  In addition, a 
claimant must file a substantive appeal "within 60 days from 
the date that the [RO] mails the Statement of the Case to the 
[claimant], or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later."  38 C.F.R. § 
20.302(b).  If a claimant does not file a notice of 
disagreement with the RO decision or a substantive appeal 
within the applicable time periods, such a decision shall 
become final; that is, it no longer will be in appellate 
status or otherwise pending.  38 U.S.C.A. § 7105; accord 38 
C.F.R. § 20.302(a).  

b. Earlier Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation, to include death 
compensation.  It provides that "[u]nless specifically 
provided otherwise in this chapter . . . the effective date 
of an award based on based on an original claim . . . [or] a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (Emphasis added).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly provides that 
"[e]xcept as otherwise provided, the effective date of an 
evaluation and award of . . . compensation or a claim 
reopened after final disallowance  . . . will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (Emphasis added).  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
On November 6, 2001 the RO received a formal application from 
the veteran, seeking service connection for bilateral hearing 
loss and tinnitus.  

In November 2002, the RO issued a decision, which denied 
service connection for bilateral hearing loss and tinnitus, 
as well as entitlement to special monthly pension.  A 
December 2002 RO letter notified the veteran that it had 
denied service connection for bilateral hearing loss and 
tinnitus.  It expressly indicated that "[i]f you do not 
agree with our decision, you should write and tell us why."  
This letter also emphasized that the veteran had "one year 
from the date of this letter to appeal the decision.  The 
enclosed VA Form 4107, 'Your Rights to Appeal Our Decision,' 
explains your right to appeal."  (Emphasis in original).  
This letter did not provide notice of the special monthly 
pension denial. 

In a subsequent RO letter, dated February 2003, it indicated, 
in relevant part, that "[w]e are still processing your 
application for COMPENSATION.  We apologize for the delay.  
You will be notified upon completion of processing.  If you 
need to contact us, be sure to show the file number and full 
name of the veteran."  

Thereafter, in a March 2003 letter, the RO stated that it had 
rendered a decision on the veteran's pension benefits claim 
in December 2002 and further indicated that "[y]ou were 
notified in our letter dated December 18, 2002 of our 
decision on your compensation claim and you should refer to 
that letter for the reason and basis and evidence considered 
in your compensation claim."  

On February 25, 2004 the RO received another formal 
application from the veteran for service connection, 
bilateral hearing loss and tinnitus, which the RO thereafter 
granted in May 2004, assigning effective dates of February 
25, 2004.

An undated printout from VA's electronic appeals control 
database reflects that the RO had received an NOD with the 
May 2004 decision from the veteran on December 15, 2004.  The 
claims file, however, does not contain a copy of this NOD.  
In an attempt to explain this discrepancy, a January 2006 
letter from the RO indicates "your [NOD] paperwork was not 
associated with you VA claims file, and has apparently been 
misplaced."  The RO thereafter accepted the December 2004 
NOD as timely and proceeded with its adjudication of the 
claim.  See February 24, 2006 Statement in Support of Claim 
(reflecting a handwritten note that the RO had in fact 
received the December 15, 2004 NOD, but had misplaced it).  

As reflected in his accredited representative's June 2006 
statement, the veteran claims that a February 2003 RO letter 
informed him that it continued to process his application for 
compensation, but that no follow-up letter ensued.  He 
therefore submits that the veteran did not receive proper 
information about the status of his claim and appellate 
rights, and that he in fact had responded to VA about his 
disagreement with the November 2002 decision.     

At his May 2007 videoconference hearing the veteran testified 
that he could not recall whether he had submitted a claim for 
hearing loss in 2002.  Hearing Transcript at 3.  He also 
indicated that he did not remember filing a claim in 1966, 
but that "I think I probably wrote a letter maybe asking for 
a claim form or something.  I'm not sure."  Hearing 
Transcript at 4.  In addition, the veteran, through his 
accredited representative, conveyed that the February 2002 RO 
letter indicated that it continued to work on the veteran's 
claim for compensation, but did not specify what type of 
compensation.  Hearing Transcript at 6.  The representative 
urged that this letter would have kept open the veteran's 
previously denied service connection claims for hearing loss 
and tinnitus, therefore entitling the veteran to an earlier 
effective date for these claims.  Hearing Transcript at 6.     


b. Discussion
The Board determines that the evidence of record falls in 
relative equipoise with respect to the propriety of awarding 
an earlier effective date for service connection for 
bilateral hearing loss and tinnitus, in which case the 
veteran receives the benefit of the doubt in his favor.  
Specifically, while the Board acknowledges that the RO's 
December 2002 notice of decision clearly indicated that it 
had denied the veteran's service connection claims for 
bilateral hearing loss and tinnitus, while also providing 
requisite notice of the veteran's appellate rights and 
appellate procedures, in its subsequent, February 2003 
letter, it indicated that it continued to process the 
veteran's application for "COMPENSATION."  It is unclear to 
the Board what prompted this letter, and although it could be 
maintained that this letter intended to refer to the 
veteran's claim for special monthly pension, which the RO had 
denied in the same November 2002 decision, but failed to 
address in its December 2002 notice of decision, accepting 
such a position would amount to pure speculation on the 
Board's part, given the lack of any reference to "special 
monthly pension" in this letter.  

In addition, the Board determines that one could construe the 
February 2003 letter as possibly having served as a response 
to an indication of disagreement by the veteran with the 
November 2002 denials.  The veteran, through his accredited 
representative, has maintained that he submitted a timely NOD 
with the November 2002 denial of service connection for 
hearing loss and tinnitus, and the record reflects that the 
RO in fact has misplaced and lost at least one of the 
veteran's letters (i.e., the NOD dated December 2004).  This 
testimony coupled with the RO's documented failure to ensure 
that all of the veteran's correspondences have become 
associated with his claims file leaves the Board to question 
whether such an error occurred in the instant case.  As the 
evidence weighing in favor of and against the earlier 
effective date claims fall in equipoise, the Board grants 
these claims.   

The Board also finds that the record contains no documents 
that could reasonably be construed as service connection 
claims for bilateral hearing loss or tinnitus prior to the 
formal application received by the RO on November 6, 2001 and 
it is not contended otherwise.  Accordingly, and pursuant to 
the express terms of 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, earlier effective dates of November 6, 2001, but no 
earlier, are granted.   


ORDER

An effective date of November 6, 2001, for the award of 
service connection for bilateral hearing loss, is granted.  

An effective date of November 6, 2001, for the award of 
service connection for tinnitus, is granted.  




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


